Citation Nr: 1524810	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-24 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for coronary artery disease (CAD), prior to August 8, 2011.

2.  Entitlement to a rating greater than 60 percent for CAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania where the RO reviewed and reversed a prior November 2009 denial of entitlement to service connection for CAD in accordance with Nehmer v. U.S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991) (Nehmer).  The Veteran had a hearing before the Board in June 2014 and the transcript is of record.

The September 2011 rating decision granted entitlement to service connection for CAD assigning an initial rating of 30 percent, effective July 10, 2009, the date of the Veteran's original claim.  The RO also awarded a higher rating of 60 percent, effective August 8, 2011, based on August 2011 VA examination findings.  

The Veteran filed a "Notice of Disagreement" (NOD) in October 2011 specifically disagreeing with the effective date of the 60 percent rating.  He claims his heart disease was consistently the same severity since the July 2009 claim and, therefore, the 60 percent rating should be applied all the way back.  Although framed as an effective date claim, the Veteran was not disagreeing with the effective date service connection was granted.  He also was not disagreeing with the 60 percent rating for his CAD as of August 8, 2011.  Rather, he believed his CAD deserved an initial rating of 60 percent, effective July 10, 2009.  Thus the issue above was recharacterized appropriately above.

Subsequently, the Veteran filed a completely new claim in August 2013 seeking an increased rating, greater than 60 percent, for his CAD.  The claim was denied in January 2014.  The Veteran filed an NOD as to the increased rating denial in March 2014.  This issue is separate from the Veteran's original October 2011 NOD and, therefore, has been separated accordingly above.

The issue of entitlement to a rating greater than 60 percent for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 8, 2011, the Veteran's coronary artery disease was manifested by ischemic heart disease requiring continuous medication for control, some atypical chest discomfort, mild left ventricular hypertrophy, sporadic unstable angina, some complaints of dizziness, status-post four stent placements, and left ventricular dysfunction with an ejection fraction no worse than 55 percent.  


CONCLUSION OF LAW

Prior to August 8, 2011, the criteria for a rating greater than 30 percent rating for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was not afforded a VA examination prior to August 2011.  He was, however, afforded CAD VA examinations in 2011 and 2014.  While those examinations do not indicate the severity of the Veteran's CAD at the relevant time frame in this instance, they are helpful in the adjudication here because, as will be explained below, the Veteran does not currently meet the criteria for a 60 percent disability rating for CAD and, therefore, unlikely met the criteria prior to 2011.  Remanding for an additional VA examination, moreover, would serve no useful purpose here because an examiner could not perform diagnostic testing to assess the severity of the Veteran's CAD prior to 2011.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim of an increased initial rating. The Veteran was assisted at the hearing by an accredited representative from the VFW. The representative and the VLJ asked questions to ascertain the extent and severity of the Veteran's CAD prior to 2011, to include medical history and symptoms at that time. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased initial rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Increased Initial Rating for CAD prior to August 8, 2011

The Veteran was initially granted service connection for CAD and assigned an initial rating of 30 percent, effective July 10, 2009.  As of August 8, 2011, the Veteran's CAD was bumped up to a higher rating of 60 percent. 

The Veteran contends that he had four stent placements prior to his original 2009 claim and that at no point did his heart suddenly "worsen" in severity.  Rather, he claims his heart condition has been equally severe since the filing of his claim in 2009 and, therefore, the 60 percent rating awarded as of August 8, 2011 should be retroactively applied back to July 10, 2009.

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, the appeal originates from a rating decision that granted service connection and assigned the initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, staged ratings are applied here.  The Board's discussion here, however, is confined to the time period from July 10, 2009 to August 7, 2011.

Staged ratings are not appropriate here as the manifestations of the Veteran's disease were consistent throughout the appellate time frame.  This is explained in more detail below.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evidence prior to August 8, 2011 consists of private treatment records and the Veteran's lay statements.  In rendering this decision, however, the Board will also consider medical evidence since August 2011 to the extent it assists in determining the severity of the Veteran's CAD from 2009 to 2011.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992) (noting 38 U.S.C.A. § 5110(b)(2) requires a review of all the evidence of record...to determine when an increase in disability was "ascertainable").

Private treatment records indicate the Veteran was diagnosed with CAD in 1997 and, at that time, underwent a stent placement.  In 2008, he underwent three stent placements.  Thus, by the time he filed his claim for entitlement to service connection for CAD, he had already had a total of four stent placements. 

The Veteran contends his heart disease was already severe by the time he filed his claim in July 2009 causing him to go on light duty at work.

Coronary artery disease is rated under Diagnostic Code 7005.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 10 percent rating is awarded where workload is demonstrated greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  Id.  A 30 percent rating is assigned for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Private treatment records from 2008 to 2009 confirm the Veteran's stent placements and complaints of atypical chest discomfort, dyspnea, and angina.  These treatment records indicate, however, normal EKGs at all times, but with some evidence of ventricular hypertrophy and unstable angina.  In July 2008, the Veteran's left ventricular dysfunction ejection fraction (LVEF) was measured at 55 to 60 percent.  In November 2008, his LVEF was 60 to 65 percent.  Moreover, a September 2009 private medical opinion by Dr. Galanakis indicates the Veteran's diabetes (which is service-connected) plays an "integral part" in the Veteran's CAD.

In short, the medical evidence shows that prior to August 8, 2011, the Veteran's CAD was manifested by complaints of atypical chest discomfort and dyspnea with objective findings of unstable angina, mild ventricular hypertrophy, and an LVEF no worse than 55 percent.  EKG testing was normal throughout this time frame.  The Veteran did not meet the criteria for a 60 percent rating, which includes manifestations of workload between 3 and 5 METs or LVEF of 30 to 50%.  Cf. 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran maintains, however, that he did not suddenly have an increase in severity in his heart condition in August 2011.  The Board agrees.

The Veteran was afforded a VA examination on August 8, 2011 where the virtually identical complaints and symptoms are noted.  The only additional evidence provided in this VA examination was a cardiac functional assessment done by the VA examiner at that time.  At that time, the examiner estimated the Veteran's METs level to be between 3 to 5 METs consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  It is clear, however, that the METs level estimated by the examiner at that time was not based on any objective diagnostic exercise test.  Indeed, the examiner notes no such test was conducted.  It appears the estimated METs level was approximated based on the Veteran's complaints at that time.

Based on these results, the RO assigned a higher rating of 60 percent, effective August 8, 2011.

It is noteworthy, however, that since this VA examination, the Veteran has received diagnostic exercise testing, which reveals more objective findings.  On a diagnostic exercise test in December 2013, the Veteran's METs score was a "7."  LVEF testing was 55%.  Similar to the 2008 and 2009 records, EKG testing in 2013 also indicated normal sinus rhythm.  The Veteran was afforded VA examinations in January 2014 and May 2014 where both examiners noted these findings.

Similar to Dr. Galanakis' September 2009 opinion, the May 2014 VA examiner also opined that the Veteran's CAD was being aggravated by his service-connected diabetes.  Specifically, the examiner noted that the Veteran has a lot less exertional tolerance and is on light duty due to his diabetes aggravating his heart disease.  

In short, aside from the August 8, 2011 VA examination, the Veteran's heart disease has never met the criteria for a 60 percent disability rating either before August 8, 2011 or since that time.  Rather, his LVEF has never measured worse than 55 percent and his METs lever has never objectively measured worse than 7.  No medical professional has ever diagnosed the Veteran with congestive heart failure.  A 2009 private opinion and 2014 VA opinion both indicate the Veteran's heart disease is aggravated due to his service-connected diabetes and, therefore, the METs levels already take into account the effects of his service-connected diabetes.

The August 2011 VA examiner's opinion indicating a workload of 3 to 5 METs, on the other hand, was based on the Veteran's subjective complaints rather than objective testing.  The Board finds the medical examination to be an anomaly amongst the other voluminous medical evidence.  For these reasons, the Board does not put as much probative weight on this examination as to the other medical evidence of record.  

While the Board will not disturb the 60 percent rating currently in place from August 8, 2011, it is clear the Veteran did not meet the 60 percent criteria prior to August 8, 2011 or since August 8, 2011. Based on objective testing, the Veteran's workload has never been objectively measured less than 7 METs and his LVEF has never been objectively measured less than 55 percent. 

His heart disease, moreover, has been opined as aggravated by his service-connected diabetes.  Thus, the objective scores already reflect the impact of his service-connected diabetes.

Even with resolving all reasonable doubt in favor of the Veteran, his CAD simply does not meet the criteria for a rating greater than 30 percent from 2009 to August 8, 2011.

The Board considered the Veteran's functional and occupational impairments.  It is clear from the Veteran's testimony and the medical evidence of record that the Veteran has low tolerance for exertion and, indeed, was placed on light duty at work. Records show the Veteran was still working full time from 2009 to 2011 and, indeed, the Veteran does not contend otherwise.  While he indicates his heart disease has limited him to "light duty," there is nothing in the record that indicates his disability renders him "unemployable" for the relevant time frame.  Indeed, there is evidence to the contrary.  Thus, the Board does not find a claim of entitlement to a total disability rating based on individual unemployability has been reasonably raised by the record for this time frame.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Similarly, although his heart disease affects his occupation, there is nothing in the record suggesting the Veteran's disability picture is unusual or would otherwise render the usual rating criteria impractical.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board has considered the Veteran's multiple stent placements, his other pertinent medical history, lay statements describing symptoms, and diagnostic testing.  The record does not establish that the rating criteria are inadequate for rating his heart disease.  A comparison between the level of severity and symptomatology (dyspnea, fatigue, exertional intolerance) of the Veteran's heart disease with the relevant established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The effect of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In light of the evidence discussed above, the Board finds the preponderance of the evidence does not support a rating greater than 30 percent rating for the Veteran's heart disease from July 10, 2009 to August 8, 2011.  The appeal is denied.


ORDER

Entitlement to an initial rating greater than 30 percent for CAD, prior to August 8, 2011, is denied.


REMAND

As explained above, the Veteran initiated a completely new claim in August 2013 seeking an increased rating greater than 60 percent for his CAD.  He claims he has been recommended for open heart surgery and, therefore, his rating should be increased.

A January 2014 rating decision, in pertinent part, denied the Veteran's increased rating claim.  The Veteran subsequently filed a "notice of disagreement" (NOD) in March 2014.  

Accordingly, the claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case as to the issue of entitlement to an increased rating greater than 60 percent for coronary artery disease. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


